Porter,!,
# delivered the opinion of the court. * This is a petitory action. On the trial in the 1 * _ court below, the plaintiffs, in support of title, offered in evidence a grant from the Spanish government. Several objectionswere made to it, and overruled, and it was read to the jury. As soon as the reading was gone through, we are informed by a bill of exceptions, the de-fondant’s counsel objected, “that the said par font could not be considered as legal evidence ° under the issue, in this case, because it an-7 r peared on the face of it to have been executed by an authority having no right to grant titles to lands in Louisiana at the time it was dated.” The court was of this opinion, and withdrew the paper from the jury.
It appears to us the court below erred. The-*694grant was in the usual form, and clothed with. . the signature of an officer authorised to issue grants for lands by the Spanish government.— Such instruments, it has been frequently decided, are legal evidence, and we see no reason to take that which was offered in this case out of the general rule. Whether the land in dispute was, at that time, a proper subject for a grant by this officer—whether, from political changes, his power to make a concession of it had not ceased, was certainly agrave question. But it was one as to the effect of the instrument, and presented no legal obstacle to its introduction as proof in the cause. Whenever an instrument of writing is legally proven and relevant to the matter at issue, it should be received in evidence. The influence it should obtain in deciding the rights of the parties can only be ascertained when, after all the evidence is received, the cause is examined on its merits.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed; that the cause be remanded to the said court, with directions not to refuse permission to the plain*695tiff to read in evidence the grant to their anees- ° tor; and it is further ordered and decreed, that the appellee pay the costs of this appeal.
McCaleb for the plaintiffs, Hennen for the defendant.